DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-12 are objected to because of the following informalities:  Claim 10 line 3 “such that” should be deleted to fix an inadvertent typographical error.  Appropriate correction is required. Claims 11-12 directly or indirectly depend from claim 10 and are objected to for the reasons stated above regarding claim 10.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites that the second anode is positioned between the first anode and the third anode and that the third anode is positioned between the first conductive contact, i.e. the cathode, and the third conductive contact, i.e. the second anode, it is confusing on exactly where the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7,13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0100668 to Ben-David et al. (Ben).
In reference to at least claim 1
Ben teaches selective nerve fiber stimulation which discloses a method for delivering stimulation pulses to a nerve using an electrode having multiple conductive contacts (e.g. electrode device 40 to stimulate the vagus nerve, the stimulation is applied in series or pulses, Fig. 5, para. [0207], [0440], [0472]), the method comprising: directing an electrical current of the stimulation pulses to the electrode such that the multiple conductive contacts operate as at least a cathode, a first anode, and a second anode (e.g. multipolar electrode device 40 includes at least a cathode 46/246, a first anode 45/245 and a second anode 44/244, Figs. 2A-2C,3-4), the cathode positioned to allow the stimulation pulses to evoke action potentials in the nerve (e.g. central cathode 46 for applying a current to stimulate vagus nerve, para. [0443]), the first anode positioned adjacent to the cathode (e.g. anodes 45a/245a and 44b/244a/144b positioned adjacent the cathode, Figs. 2A-2C,3-4), the second anode including an array of contacts of the multiple conductive contacts (e.g. anodes may include point electrodes typically 2-100, para. [0452], Fig. 3) and positioned adjacent to the 
In reference to at least claim 2
Ben discloses the method further comprising using sizes of the first anode and the second anode to control a distribution of the electrical current in the first anode and the second anode (e.g. coating on the anodes, shapes of the anodes, positions of the anodes, sizes of the anodes and/or distance of the various anodes from the nerve are regulated so as to produce desired ratios of currents and/or desired activation functions delivered through or caused by the various anodes, para. [0444]).
In reference to at least claim 3
Ben discloses further comprising determining the sizes of the first anode and the second anode to result in uni-directional blocking of propagation of the evoked action (e.g. coating on the anodes, shapes of the anodes, positions of the anodes, sizes of the anodes and/or distance of the various anodes from the nerve are regulated so as to produce desired ratios of currents and/or desired activation functions delivered through or caused by the various anodes, para. [0444]; varying one or more characteristic of the anodes can induce asymmetric stimulation, para. [0444]) and minimization of formation of a virtual cathode using the second anode (e.g. application of the efferent anodal current in appropriate ratios from the plurality of anodes in these embodiments generally minimizes the "virtual cathode effect," para. [0203], [0455], [0457], virtual-cathode-inhibiting anodes one or more of which is activated at any time based on the expected magnitude and location of the virtual cathode effect, para. [0448], anode set 45 comprises anodes 45 in order to minimize the virtual cathode effect in the direction of the brain, para. [0449]).
In reference to at least claim 5
Ben discloses the method further comprising providing a nerve cuff electrode as the electrode with the multiple conductive contacts (e.g. multiple conductive contacts including cathodes 46/146 and anode sets 44/144 and 45 
In reference to at least claim 6
Ben teaches selective nerve fiber stimulation which discloses a method for delivering stimulation pulses to a nerve using an electrode having multiple conductive contacts (e.g. electrode device 40 to stimulate the vagus nerve, the stimulation is applied in series or pulses, Fig. 5, para. [0207], [0440], [0472]), the method comprising: configuring and positioning a first conductive contact of the multiple conductive contacts for operating as a cathode for allowing the stimulation pulses to evoke action potentials in the nerve (e.g. central cathode 46 for applying a current to stimulate vagus nerve, para. [0443]); configuring and positioning a second conductive contact of the multiple conductive contacts for operating as a first anode (e.g. anodes 45a/245a and 44b/244a/144b positioned adjacent the cathode, Figs. 2A-2C,3-4); configuring and positioning a third conductive contact of the multiple conductive contacts for operating as a second anode such that the first anode is positioned between the cathode and the second anode (e.g. anodes 44a/45b/144a positioned adjacent the first anode, Figs. 2A-2C,3-4), the second anode configured to include an array of contacts (e.g. anodes may include point electrodes typically 2-100, para. [0452], Fig. 3); and delivering the stimulation pulses to the nerve using the cathode, the first anode, and the second anode (e.g. electrode device 40 to stimulate the vagus nerve, the stimulation is applied in series or pulses, Fig. 5, para. [0207], [0440], [0472]).
In reference to at least claim 7
Ben discloses further comprising determining mechanical parameters of the electrode, including determining sizes of the first anode and the second anode to control a distribution of a current in the first anode and the second anode to result in uni-directional blocking of propagation of the evoked action potentials in the nerve using the first anode (e.g. coating on the anodes, shapes of the anodes, positions of the anodes, sizes of the anodes and/or distance of the 
In reference to at least claim 13
Ben discloses the method further comprising providing a nerve cuff electrode as the electrode (e.g. multiple conductive contacts including cathodes 46/146 and anode sets 44/144 and 45 are  mounted in a cuff 48/148, Figs. 2A, 3, para. [0446], [0048], [0452]) and configuring each of the multiple conductive contacts to be a ring electrode encircling the nerve (e.g. electrodes typically comprise ring electrodes, para. [0451]-[0452]).
In reference to at least claim 15
Ben teaches selective nerve fiber stimulation which discloses a system for delivering stimulation pulses from one or more output channels of a stimulator to a nerve at a stimulation site (e.g. system shown within Fig. 1 includes several components including control unit 20 and electrode device 40 to stimulate the vagus nerve, the stimulation is applied in series or pulses, Fig. 5, para. [0207], [0440], [0472]), comprising: an electrode configured to allow pulses of the stimulation pulses from a channel of the one or more channels to be delivered to the nerve (e.g. electrode device 40, Figs. 2A-2C,3-4, to stimulate the vagus nerve, the stimulation is applied in series or pulses, Fig. 5, para. [0207], [0440], [0472]) and to control a distribution of an electrical current in the nerve resulting from the delivered pulses, the electrode including: a first conductive contact configured for operating as a cathode for allowing the electrical stimulation 
In reference to at least claim 16
Ben discloses wherein the first anode and the second anodes have sizes determined for minimizing of formation of a virtual cathode (e.g. coating on the anodes, shapes of the anodes, positions of the anodes, sizes of the anodes and/or distance of the various anodes from the nerve are regulated so as to produce desired ratios of currents and/or desired activation functions delivered through or caused by the various anodes, para. [0444]; varying one or more characteristic of the anodes can induce asymmetric stimulation, para. [0444]; application of the efferent anodal current in appropriate ratios from the plurality of anodes in these embodiments generally minimizes the "virtual cathode effect," para. [0203], [0455], [0457], virtual-cathode-inhibiting anodes one or more of which is activated at any time based on the expected magnitude and location of the virtual cathode effect, para. [0448], anode set 45 comprises anodes 45 in order to minimize the virtual cathode effect in the direction of the brain, para. [0449]). 
In reference to at least claim 17
Ben discloses wherein the first anode and the second anode have sizes each determined to control a distribution of the electrical current in the first anode and the second anode to result in uni-directional blocking of propagation of the evoked action potentials in the nerve using the first anode (e.g. coating on 
In reference to at least claim 18
Ben discloses wherein the first anode and the second anode are formed using a single conductor (e.g. anode sets electrically coupled such as by a common wire, para. [0444]-[0445]). 

Claim(s) 1-2,5-6,10,13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0132983 to Cohen et al. (Cohen). 
In reference to at least claim 1
Cohen teaches an electrode assembly for nerve control which discloses a method for delivering stimulation pulses to a nerve using an electrode having multiple conductive contacts (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, para. [0369], [0388], [0392]), the method comprising: directing an electrical current of the stimulation pulses to the electrode such that the multiple conductive contacts operate as at least a cathode, a first anode, and a second anode (e.g. cathode, 70 and a plurality of anodes 72,72,76,78, Figs. 2A-2B, used to stimulate fibers, para. [0053], [0057], [0066], [0369], [0388]), the cathode positioned to allow the stimulation pulses to evoke action potentials in the nerve (e.g. current applied to 
In reference to at least claim 2
Cohen discloses the method further comprising using sizes of the first anode and the second anode to control a distribution of the electrical current in the first anode and the second anode (e.g. characteristic surface area, para. [0088]-[0089], [0369]-[0373]).
In reference to at least claim 5
Cohen discloses the method further comprising providing a nerve cuff electrode as the electrode with the multiple conductive contacts (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]), each including a ring electrode configured to encircle the nerve (e.g. contacts include ring electrodes that circle the nerve, Figs. 1A-2B, 8-9, para. [0066], [0068], [0489]). 
In reference to at least claim 6
Cohen teaches an electrode assembly for nerve control which discloses a method for delivering stimulation pulses to a nerve using an electrode having multiple conductive contacts (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, para. [0369], [0388], [0392]), the method comprising: configuring and positioning a first conductive contact of the multiple conductive contacts for operating as a cathode for allowing the stimulation pulses to evoke action potentials in the nerve (e.g. current applied to the cathode 70, para. [0373]); configuring and positioning a second conductive contact of the multiple conductive contacts for operating as a first anode (e.g. anode 72 positioned adjacent the cathode 70, Figs. 2A-2B); 
In reference to at least claim 10
Cohen discloses the method further comprising configuring and positioning a fourth conductive contact of the multiple conductive contacts for operating as a third anode such that such that the second anode is positioned between the first anode and the third anode (e.g. a tertiary anode 76 is positioned such that the second anode 74 is positioned between the first anode 72 and the third anode 76, Figs. 2A-2B, para. [0372]), the third anode configured to include another array of contacts (e.g. anodes may include multiple electrodes disposed in a ring, para. [0393], [0439]). 
In reference to at least claim 13
Cohen discloses the method further comprising providing a nerve cuff electrode as the electrode (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]), and configuring each of the multiple conductive contacts to be a ring electrode configured to encircling the nerve (e.g. contacts include ring electrodes that circle the nerve, Figs. 1A-2B, 8-9, para. [0066], [0068], [0489]). 
In reference to at least claim 15
Cohen teaches an electrode assembly for nerve control which discloses a system for delivering stimulation pulses from one or more output channels of a stimulator to a nerve at a stimulation site (e.g. electrode device 20/60/61 
In reference to at least claim 16
Cohen discloses wherein the first anode and the second have sizes determined for minimizing of formation of a virtual cathode (e.g. in most applications the secondary anodal current is of lower magnitude than the primary anodal current thus the “virtual cathode” effect induced by the primary anodal current is minimized, that the application of the primary and the secondary anodal current in appropriate ratios is configured to generally minimize the virtual cathode effect and the anodes being positioned within the housing so as to reduce a virtual cathode effect, para. [0054]-[0055], [0064], [0114], [0370], [0376], [0397]).
In reference to at least claim 17

In reference to at least claim 18
Cohen discloses wherein the first anode and the second anode are formed using a single conductor (e.g. single lead 86, Figs. 2A-2B, para. [0375]). 
In reference to at least claim 19
Cohen discloses wherein the electrode further comprises a fourth conductive contact positioned adjacent to the third conductive contact such that the third conductive contact is positioned between the second conductive contact and the fourth conductive contact, (e.g. a tertiary anode 76 is positioned such that the second anode 74 is positioned between the first anode 72 and the third anode 76, Figs. 2A-2B, para. [0372]), the fourth conductive contact configured for operating as a third anode and including another array of contacts, the first anode, (e.g. anodes may include multiple electrodes disposed in a ring, para. [0393], [0439]), the second anode, and the third anode are formed using the single conductor (e.g. single lead 86, Figs. 2A-2B, para. [0375]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4,7-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132983 to Cohen et al. (Cohen) in view of US 2007/0112402 to Grill et al. (Grill). 
In reference to at least claims 3 and 7
Cohen teaches a method according to claims 2 and 6 and further discloses that in most applications the secondary anodal current is of lower magnitude than the primary anodal current thus the “virtual cathode” effect induced by the primary anodal current is minimized, that the application of the primary and the secondary anodal current in appropriate ratios is configured to generally minimize the virtual cathode effect and the anodes being positioned within the housing so as to reduce a virtual cathode effect (e.g. para. [0054]-[0055], [0064], [0114], [0370], [0376], [0397]) but does not explicitly teach determining a sizing of the first and second anode resulting in uni-directional blocking and minimization of formation of a virtual cathode. 
Grill teaches electrode systems and related methods for providing therapeutic differential tissue stimulation which discloses electrodes having various sizes (e.g. Fig. 4E, para. [0005],[0051]) and adjusting mechanical parameters/geometry of the electrodes including number of electrodes, length/radius of the electrodes, total surface area and surface coverage to control current density distribution, field distributions and electrode impedance (e.g. paragraphs [0005],[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Cohen with the teachings of Grill to include adjusting mechanical parameters of the electrode 
In reference to at least claim 4
Cohen modified by Grill teaches a method according to claim 3. Cohen further discloses wherein delivering the electrical current to the electrode comprises directing the electrical current to the electrode such that the multiple conductive contacts operate as the cathode, the first anode, the second anode, and a third anode (e.g. cathode, 70 and a plurality of anodes 72,72,76,78, Figs. 2A-2B, used to stimulate fibers, para. [0053], [0057], [0066], [0369], [0388]), the third anode positioned adjacent to the second anode such that the second anode is between the first anode and the third anode (e.g. a tertiary anode 76 is positioned such that the second anode 74 is positioned between the first anode 72 and the third anode 76, Figs. 2A-2B, para. [0372]) and including another array of contacts of the multiple conductive contacts (e.g. anodes may include multiple electrodes disposed in a ring, para. [0393], [0439]). 
In reference to at least claim 8
Cohen modified by Grill teaches a method according to claim 7. Cohen further discloses providing an arrangements of anodes that provides a primary anodal current and secondary anodal current in which in most applications the secondary anodal current is of lower magnitude than the primary anodal current thus the “virtual cathode” effect induced by the primary anodal current is minimized, that the application of the primary and the secondary anodal current in appropriate ratios is configured to generally minimize the virtual cathode effect and the anodes being positioned within the housing so as to reduce a virtual cathode effect (e.g. paragraphs [0054]-[0055], [0064], [0114], [0370], [0376], [0397]), therefore it appears that within Cohen the anodal currents are being determined in order to minimize the virtual cathode effect. Grill 
In reference to at least claim 9
Cohen modified by Grill teaches a method according to claim 8. Cohen further discloses wherein the first anode and the second anode are formed using a single conductor (e.g. single lead 86, Figs. 2A-2B, para. [0375]). 
In reference to at least claim 11
Cohen teaches a method according to claims 10 and further discloses uni-directional blocking of propagation of the evoked action potentials in the nerve using the first anode (e.g. anodes which are positioned adjacent to the cathode 72, 78,76 Fig. 2A-2B that inhibit current induced by the cathode; paragraph [0369], [0371], [0374]-375), and minimization of formation of a virtual cathode using the second anode and the third anode (e.g. in most applications the secondary anodal current is of lower magnitude than the primary anodal current thus the “virtual cathode” effect induced by the primary anodal current 
Grill teaches electrode systems and related methods for providing therapeutic differential tissue stimulation which discloses electrodes having various sizes (e.g. Fig. 4E, para. [0005],[0051]) and adjusting mechanical parameters/geometry of the electrodes including number of electrodes, length/radius of the electrodes, total surface area and surface coverage to control current density distribution, field distributions and electrode impedance (e.g. paragraphs [0005],[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Cohen with the teachings of Grill to include adjusting mechanical parameters of the electrode including number of contacts, length/radius of the contacts, total surface area and surface coverage when determining parameters of an electrode design in order to yield the predictable result of controlling current density distribution, field distributions and electrode impedance that results in uni-directional blocking and minimization of formation of a virtual cathode providing optimal stimulation to the target nerve.
In reference to at least claim 12
Cohen discloses the method further comprising forming the first anode, the second anode, and the third using a single conductor (e.g. single lead 86, Figs. 2A-2B, para. [0375]). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/132983 to Cohen et al. (Cohen) in view of US Patent No. 5,324,322 to Grill Jr. et al. (Grill Jr.) 
In reference to at least claim 14
Cohen teaches a method according to claim 13 and further discloses wherein the electrode comprises a nerve cuff electrode (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]) in which the anodes may comprise multiple electrodes disposed in a ring (e.g. anodes may include multiple electrodes disposed in a ring, para. [0393], [0439]). Cohen further discloses self-curling electrodes are well-known in the art enabling easy installation and removal of the electrode at the nerve (e.g. self-curling nerve cuff electrode, in paragraph [0020]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Cohen to include a self-curling sheet in order to yield the predictable result of a cuff that enables easy installation and removal. Cohen does not explicitly teach wherein forming the first anode and the second anode includes providing a conductive sheet on a portion of the cuff substrate; and providing an insulation sheet over the conductive sheet, the insulation sheet including openings exposing portions of the conductive sheets to form the first anode and the second anode. 
Grill Jr. teaches a thin film implantable electrode and method of manufacture which discloses forming contacts on a nerve cuff that includes providing a conductive sheet on a portion of the cuff substrate (e.g. thin film layer containing electrodes 12a-12C, leads 14a-14c and contact pads 16a-16c formed on lower substrate, Col. 3, ll. 49-68) and providing an insulation sheet over the conductive sheet (e.g. elastomeric covering 18 laminated on the substrate 10, Col. 3, ll. 49-68, Col. 4, ll. 1-16) the insulation sheet including openings exposing portions of the conductive sheets to form the contacts (e.g. windows within the elastomeric material to provide access to the electrodes, Col. 3, ll. 49-68). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Cohen with the teachings of Grill Jr. to include forming the anodes by providing a conductive sheet on a portion of the cuff substrate; and providing an insulation sheet over . 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/132983 to Cohen et al. (Cohen). 
In reference to at least claim 20
Cohen teaches a method according to claim 13 and further discloses wherein the electrode comprises a nerve cuff electrode (e.g. electrode device 20/60/61 including multiple contacts for delivering stimulation to a nerve, Figs. 1A-2B, 8-9, para. [0369], [0388], [0392], tubular cuff, para. [0069], [0399]) in which the anodes may comprise multiple electrodes disposed in a ring (e.g. anodes may include multiple electrodes disposed in a ring, para. [0393], [0439]). Cohen further discloses self-curling electrodes are well-known in the art enabling easy installation and removal of the electrode at the nerve (e.g. self-curling nerve cuff electrode, in paragraph [0020]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Cohen to include a self-curling sheet in order to yield the predictable result of a cuff that enables easy installation and removal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,434,303. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application recite an almost identical system and method for delivering stimulation pulses to a nerve using an electrode including a cathode and multiple anodes that minimize the formation of a virtual cathode. The differences between the instant application and U.S. Patent No. 10,434,303 being that the instant application recites a broader method and system, i.e. genus, than the specific methods and systems, i.e. species, recited within U.S. Patent No. 10,434,303, therefore the species claims recited within U.S. Patent No. 10,434,303 fully anticipated the generic . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2003/0045909 to Gross which teaches selective nerve fiber stimulation for treating heart conditions which discloses a nerve cuff with multiple contacts operating as a cathode and anodes. US 2005/0149154 to Cohen et al. which teaches nerve-bran specific action-potential activation, inhibition and monitoring. US 2006/0271137 to Stanton-Hicks which teaches an apparatus and system to stimulation a nerve that includes a cuff with multiple contacts. US 2011/0098796 to Ben-David et al. which teaches electrode cuffs. DE 202010015346 to Osypka which teaches an electrode for the continuous intra-operative stimulation of nerve tissue. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JENNIFER L GHAND/Examiner, Art Unit 3792